Citation Nr: 1142672	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond October 18, 1999 for Dependents Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

Because the Board has received only a folder containing documents pertaining to VA Education benefits and not the Veteran's complete claims file, there is no document in the record, such as a DD Form 214, which the Board may use to verify the Veteran's dates of service in this case.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In her substantive appeal to the Board, received in August 2006, the appellant requested a travel board hearing.  In August 2011, the appellant was notified of her hearing date.  However, she failed to report to her scheduled hearing.  The appellant has provided no explanation for her failure to report, nor has she requested another hearing.  38 C.F.R. § 20.704(d).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence in the education file is incomplete and a remand for further information is necessary.  The relevant information of record is as follows.  

In October 2003, VA received a claim for DEA benefits under Chapter 35.  The appellant stated that she had a bachelor's degree from S.T.U., which she attended from 1989 to 1993.  She was applying for benefits to receive a diploma from R.B.C., which she planned to attend beginning in September 2003 for 18 months.  In May 2004, the Veteran asked for an extension of the appellant's Chapter 35 benefits for approximately 25 months.  The Veteran informed VA that the appellant had previously used part of the education benefits.  He added that he called the VA toll free number and was told that his wife was not eligible for additional benefits because it was over 10 years since they had been married.  The Veteran requested an extension on the grounds that the appellant was not able to attend school because of health reasons.  

In May 2004, the RO denied the claim because VA did not receive the request for an extension in a timely manner.  VA received the request in May 2004, which is over one year from the delimiting date of October 18, 1999.  A May 2005 notice of disagreement (NOD) and June 2006 statement of the case (SOC) followed.  The June 2006 SOC referenced 38 C.F.R. § 21.3047 and upheld the denial.  An August 2006 Form 9 followed.

The Board observes that there are potentially two avenues that the appellant could be afforded an extension; under 38 C.F.R. § 21.3047(a)(1) and 38 C.F.R. § 21.3046(c)(1)(ii).  However, the RO has not considered the claim under 38 C.F.R. § 21.3046(c)(1)(ii) and a remand for additional development is necessary.

In this regard, according to statute and regulation prior to December 2001, eligibility extended 10 years from whichever of the following last occurred: (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1)  . 

Further, a VA regulation provided that the period of eligibility cannot exceed 10 years and can be extended only under certain circumstances (as set forth in 38 C.F.R. § 21.3046(d) and 38 C.F.R. § 21.3047).  38 C.F.R. § 21.3046(c)(1)  . 

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001) held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis. 

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001). 
Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(1)(ii)  . 

In this case, it is unclear from the evidence in the education file when the appellant's period of eligibility began.  The Board assumes that she was eligible effective October 18, 1989, but there is no notification of the Veteran's total and permanent disability rating or certificate of eligibility of record.  See 38 C.F.R. §§ 21.3021(a)(3)(i), (r).  Accordingly, such must be obtained on remand.

Nevertheless, as it appears that the determination of the appellant's eligibility for Chapter 35 benefits was made years prior to December 27, 2001, the holding in the Ozer case and the current applicable statutory and regulatory provisions, which ended delimiting dates under Chapter 35 cases for a certain class of eligible spouses, have not been considered heretofore.  38 C.F.R. § 21.3046(c)(1)(ii).  It appears based on the current evidence of record that the appellant is of the class of eligible spouses to whom the special "saving" provision applies, i.e. her eligibility for the Chapter 35 benefits that was likely granted to her in 1989 had no ending date, provided that she did not change her program of education after December 27, 2001.  See 38 C.F.R. § 21.3046(c)(1)(ii)  . 

The evidence of record does not contain the appellant's program of education.  38 C.F.R. § 21.3021(h).  It is not clear what her predetermined and identified educational, professional, or vocational objective was at the time she first began receiving benefits and if it changed.  38 C.F.R. §§ 21.3021(h), (i), (j); 21.3046(c)(1)(ii).  Thus, a remand to obtain this information is necessary.  
The Board also observes that the record does not state how many months of educational assistance the appellant has remaining.  38 C.F.R. § 21.3020(b).

Additionally, the appellant was not provided with the duty to notify and assist provisions as identified under 38 C.F.R. §§ 21.1031 and 21.1032.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the duty to notify and assist information as outlined in 38 C.F.R. §§ 21.1031 and 21.1032.

2.  Obtain the Veteran's dates of service and when/if he was granted a permanent and total rating.

3.  Provide the appellant's complete education file, to include:

(a) information pertaining to when the appellant's period of eligibility began such as notification of the Veteran's total and permanent disability rating and the certificate of eligibility;  

(b) her program of education, which was her predetermined and identified educational, professional, or vocational objective at the time she first began receiving Chapter 35 benefits and any information pertaining to a change in her program of education;  

(c) and how many months of educational assistance the appellant has remaining.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should consider the claim under 38 C.F.R. § 21.3046(c)(1)(ii).  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

